DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-14 and 17-22 of U.S. Application 17/261,336 filed on September 19, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 4, 10, and 21 have been entered.
Claims 15 and 16 have been cancelled. 


Rejections under USC 102 and 103
Applicant's arguments filed on 09/19/2022 have been fully considered but they are not persuasive. 
As to applicant's arguments for independent claims 1 and 14 of “Based on this review, applicant respectfully submits that important differences exist between these claims and the teachings of Budker, such that anticipation is not exhibited. 
In particular, and considering the claims in numerical order, claim 1 includes as one limitation thereof "reducing the effect on an atomic magnetometer of components of the 8 
primary and secondary magnetic fields in a direction substantially orthogonal to a surface of the sample" (emphasis added). This claim limitation requires a reduction of an effect that one group of things (magnetic fields) has upon a second thing (an atomic magnetometer). In particular, the primary magnetic field and the secondary magnetic field can have an effect on an atomic magnetometer. Atomic magnetometers detect magnetic fields produced by samples. There are instances where it is desirable for a magnetometer to be able to detect a particular magnetic field, such as a small magnetic field produced by a sample when it experiences a primary magnetic field. If the magnetometer is being greatly affected by a primary magnetic field or a secondary magnetic field, the atomic magnetometer is less able to detect the material response of the sample. With the invention of claim 1, the effect of the primary and secondary magnetic fields on the atomic magnetometer is reduced. This reduction is particularly specified as being in a direction substantially orthogonal to a surface of the sample. 
In contrast, Budker teaches an atomic vapor within a magnetometer that is optically pumped into an aligned quadruple state. This is done to reduce the back reaction of the atomic magnetometer on the sample being measured. See paragraph [0028], lines 14, 15, 18 and 19. 
Budker teaches reduction of an effect (back reaction) of one thing (the magnetometer) on another (the sample). Note that the thing being affected and the thing having the effect are different in Budker than with claim 1. The following table illustrates this difference: 

    PNG
    media_image1.png
    168
    839
    media_image1.png
    Greyscale
 
As can be seen, while atomic magnetometers are involved, with Budker the magnetometer is causing the effect. With claim 1, the magnetometer is being affected. 
 This subtle but important difference distinguishes claim 1 from the teachings of Budker such that this limitation of claim 1 is not anticipated. Budker does not teach reducing an affect on a magnetometer. Accordingly, claim 1 is patentably distinct from the teachings of Budker, and in a form warranting allowable status”, the Examiner respectfully disagrees for the reasons below: 

Budker in par 28 discloses “The magnetic field produced by such an aligned vapor is highly suppressed compared to that of an oriented vapor (one with a large dipole moment), thereby reducing the back reaction of the atomic magnetometer on the sample to be measured”. It seems the magnetic field produced by the aligned vapor is reducing the back reaction of the atomic magnetometer and then influences the sample. The prior art uses the language (thereby) meaning there is a relationship between the magnetic field and the atomic magnetometer. Therefore the prior art still meets the limitations of the claim. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, 14, 19, and 20 are rejected under 35 U.S.C. 102(a1) as being unpatentable over Budker et al (USPGpub 20100289491). 

    PNG
    media_image2.png
    579
    851
    media_image2.png
    Greyscale

Prior Art: Budker
Regarding claim 1, Budker discloses a method of detecting a material response (figs 1-15B) , including: providing an oscillating primary magnetic field  (using 104) to cause a sample (100) to 5produce a secondary magnetic field (a magnetic free precession signal); reducing the effect on an atomic magnetometer (106) of components of the primary and secondary magnetic fields in a direction substantially orthogonal (at least in the Z direction) to a surface of the sample (par 28 discloses reducing back reaction on the atomic magnetometer); detecting the secondary magnetic field with the atomic 10magnetometer to detect the material response (par 33 discloses being tuned to frequencies and abstract discloses detecting magnetic field. Therefore able to detect the magnetic field near the sample). 

Regarding claim 2, Budker discloses wherein the primary magnetic field is substantially orthogonal to the surface of the sample (shown in fig 1 where 102 is perpendicular to sample 100). 

Regarding claim 3, Budker discloses including detecting changes in electrical conductivity and/or magnetic permeability of the sample from the detection of the secondary magnetic field (par 44 discloses determining induction signals from a sample. Therefore this includes at least conductivity of the sample).

Regarding claim 8, Budker discloses wherein reducing the effect on 20an atomic magnetometer of components of the primary and secondary magnetic fields in a direction substantially orthogonal to a surface of a sample includes: aligning an insensitive axis of the atomic magnetometer with a direction substantially orthogonal to the surface of the sample (par 32 and par 49 discloses insensitive axis and claims 37 and 38 discloses the angle of the magnetic field is orthogonal. Therefore the insensitive axis is orthogonal to the surface of the sample). 

Regarding claim 9, Budker discloses wherein the atomic magnetometer includes a bias magnetic field, the method including aligning the bias magnetic field with a direction substantially orthogonal to the surface of the sample (110 is also disclosed as being a bias field). 

Regarding claim 14, Budker discloses a system for detecting a material response (figs 1-15B), including: 41 a magnetic field source (104) for providing an oscillating primary magnetic field (102) to cause a sample (100) to produce a secondary magnetic field a magnetic free precession signal; an atomic magnetometer (106) for detecting the secondary magnetic field for detecting the material response (par 33 discloses being tuned to frequencies and abstract discloses detecting magnetic fields); 5wherein the system is configured to reduce the effect on the atomic magnetometer of components of the primary and secondary magnetic fields in a primary direction substantially orthogonal to a surface of the sample (par 28 discloses reducing back reaction on an atomic magnetometer and par 36- 37 discloses the angle of the magnetic field is orthogonal to the sample). 

Regarding claim 19, Budker discloses wherein the atomic magnetometer has an insensitive axis arranged in the primary direction (par 32 and par 49 discloses insensitive axis. Therefore the insensitive axis is arranged in the primary direction).

Regarding claim 20, Budker discloses wherein the atomic magnetometer includes 5a bias magnetic field source configured to provide a bias magnetic field in the primary direction (110 is also disclosed as being a bias field). 

Reasons for Allowance

Claims 4-7, 10-13, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 4, the prior art of record taken alone or in combination fail to teach or suggest a method of detecting a material response, including: wherein reducing the effect on an atomic magnetometer of components of the primary and secondary magnetic fields in a direction substantially orthogonal to a surface of a sample includes: providing a compensatory magnetic field at the atomic magnetometer including a component substantially orthogonal to the surface of the sample in combination with the other limitations of the claim.

Claims 5-7 are also allowed as they depend on allowed claim 4.

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a method of detecting a material response, including providing a compensatory magnetic field at the atomic magnetometer including a component in a first direction substantially parallel to the surface of the sample, the compensatory magnetic field reducing the effect of components of the primary magnetic field in the first direction in combination with the other limitations of the claim.

Claims 11-13 are also allowed as they depend on allowed claim 10.

Regarding claim 21, the prior art of record taken alone or in combination fail to teach or suggest a system for detecting a material response, including: a compensatory magnetic field source for providing a compensatory magnetic field at the atomic magnetometer including a component in a first direction substantially orthogonal to the primary direction to reduce the effect of components of the primary magnetic field in the first direction in combination with the other limitations of the claim.

Claim 22 is also allowed as it depends on allowed claim 21.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2858